Citation Nr: 0217192	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by urinary tract infections due to exposure to 
herbicides and as directly related to service.  

2.  Entitlement to service connection for hypertension due 
to exposure to herbicides or as directly or presumptively 
related to service.  

3.  Entitlement to service connection for a skin disability, 
claimed as Chloracne, due to exposure to herbicides or as 
directly related to service.  

4.  Entitlement to service connection for numbness in the 
left lower extremity due to exposure to herbicides.  

5.  Entitlement to service connection for numbness in the 
right lower extremity due to exposure to herbicides.  

6.  Entitlement to service connection for numbness in the 
left upper extremity due to exposure to herbicides.  

7.  Entitlement to service connection for numbness in the 
right upper extremity due to exposure to herbicides.  

8.  Entitlement to service connection for a chronic 
disability manifested by digestive problems due to exposure 
to herbicides.  

9.  Entitlement to service connection for a chronic 
respiratory disability due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which denied the claims of service connection for the 
disabilities at issue on appeal.  (The Board notes that 
while the RO characterized the issue involving urinary tract 
infections due to exposure to herbicides as whether new and 
material evidence was submitted to reopen the claim, this 
issue was never finally denied.  As will be discussed 
hereinbelow, the issue has been recharacterized to reflect 
the appropriate adjudicatory considerations of the matter on 
appeal.)  

The veteran's representative, on his behalf, raised the 
issues of service connection for kidney and liver 
disabilities.  These issues are referred to the RO for 
appropriate action.  They are not certified to the Board for 
review.


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
chronic disability manifested by urinary tract infections 
with exposure to herbicide agents used in Vietnam or to the 
one episode of urethritis in service.  

2.  Chronic hypertension was not manifested until many years 
postservice, and there is no competent medical evidence 
linking any chronic hypertension to military service or with 
exposure to herbicide agents used in Vietnam.  

3.  The veteran does not have a diagnosis of chloracne, and 
there is no competent medical evidence linking any diagnosed 
skin disability to the one episode of skin treatment in 
service or with any exposure to herbicide agents used in 
Vietnam.  

4.  There is no competent medical evidence linking the 
veteran's numbness in the left lower extremity with any 
exposure to herbicide agents used in Vietnam.  

5.  There is no competent medical evidence linking the 
veteran's numbness in the right lower extremity with any 
exposure to herbicide agents used in Vietnam.  

6.  There is no competent medical evidence linking the 
veteran's numbness in the left upper extremity with any 
exposure to herbicide agents used in Vietnam.  

7.  There is no competent medical evidence linking the 
veteran's numbness in the right upper extremity with any 
exposure to herbicide agents used in Vietnam.  

8.  There is no competent medical evidence linking any 
chronic disability manifested by digestive problems with any 
exposure to herbicide agents used in Vietnam.  

9.  There is no competent medical evidence linking any 
chronic respiratory disability with exposure to herbicide 
agents used in Vietnam.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic disability 
manifested by urinary tract infections which had its onset 
in service or is the result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5100, 5102, 
5103, 5103A, 5106, 5107, (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2002).  

2.  Chronic hypertension was not incurred in or aggravated 
by service, was not manifested to a compensable degree 
within one year postservice and is not the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5100, 5102, 5103, 5103A, 5106, 5107, (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).  

3.  A chronic skin disability was not incurred in or 
aggravated by service and is not the result of exposure to 
herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5100, 5102, 5103, 5103A, 5106, 5107, (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) 
(2002).  

4.  The veteran's numbness in the left lower extremity is 
not a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  

5.  The veteran's numbness in the right lower extremity is 
not the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  

6.  The veteran's numbness in the left upper extremity is 
not the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  

7.  The veteran's numbness in the right upper extremity was 
not the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  

8.  The veteran does not have a chronic digestive disability 
which is the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  

9.  The veteran does not have a chronic respiratory problem 
which was the result of exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5100, 5102, 5103, 5103A, 5106, 
5107, (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  In this case, the veteran has been 
given every opportunity to provide evidence to support his 
claims, and all notification and development actions needed 
to render a fair decision on this issue has been 
accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  By letter dated March 2001, he was 
informed of whose responsibility it was to obtain needed 
records and of what evidence was still needed.  All 
pertinent medical records from sources identified by the 
veteran have been obtained and associated with the claims 
file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims of service connection for the disabilities at 
issue on appeal.  The veteran has not submitted any evidence 
showing the claimed disability is related to service; thus, 
the VA is not required to examine the veteran.  See 
38 C.F.R. § 3.159.  Thus, the VA has met its duty to assist 
under the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to the claims now at issue on appeal.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110 (West 1991).  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and hypertension becomes manifest to a 
degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 113, 38 C.F.R. 
§§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 
and May 7, 1975, service connection based on herbicide 
exposure will be presumed for certain specified diseases if 
it becomes manifest to a compensable degree at any time 
after service.  38 U.S.C.A. § 1116 (as amended by Pub. L. 
107-103, 115 Stat. 976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Disease associated with exposure to certain herbicide agents 
are contained in 38 C.F.R. § 3.309(e) (2002), and provides 
as follows:  

If a veteran was exposed to an herbicide 
agent during active military, naval, or 
air service, the following diseases 
shall be service-connected if the 
requirements of Sec. 3.307(a)(6) are met 
even though there is no record of such 
disease during service, provided further 
that the rebuttable presumption 
provisions of Sec. 3.307(d) are also 
satisfied.  

Chloracne or other acneform disease 
consistent with chloracne
Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset 
diabetes) 
Hodgkin's disease 
Multiple myeloma 
Non-Hodgkin's lymphoma 
Acute and subacute peripheral neuropathy
Porphyria cutanea tarda
Prostate cancer
Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea)
Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) 

Note 1: The term ``soft-tissue sarcoma'' 
includes the following: Adult 
fibrosarcoma
Dermatofibrosarcoma protuberans 
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) 
Rhabdomyosarcoma 
Ectomesenchymoma 
Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath 
Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma 
Malignant granular cell tumor 
Alveolar soft part sarcoma 
Epithelioid sarcoma 
Clear cell sarcoma of tendons and 
aponeuroses 
Extraskeletal Ewing's sarcoma 
Congenital and infantile fibrosarcoma 
Malignant ganglioneuroma 

Note 2: For purposes of this section, 
the term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the 
date of onset. 

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  67 Fed. Reg. 42600 
(2002).  

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have 
been exposed to herbicides).  Effective December 27, 2001, 
the law was amended to provide a presumption of exposure to 
herbicide agents for veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(f) (West 1991 & 
Supp. 2002).  In this case, the veteran served in the 
Republic of Vietnam during the required time period; 
therefore, he is presumed to have been exposed to herbicide 
agents.  

Factual Background & Analysis

Initially, the Board notes that while the statement of the 
case characterized the issue involving urinary tract 
infections as whether new and material evidence was 
submitted to reopen the claim, this issue was never 
previously finally denied.  While the Board can not explain 
the reason for the RO's characterization of the issue, it 
notes that the RO's analysis of the issue included a de novo 
review of the claim.  That is, the RO considered all of the 
evidence of record, including the veteran's service medical 
records, and he was given an opportunity to testify at a 
hearing, which the veteran declined.  Furthermore, the 
veteran was provided with the appropriate laws and 
regulations pertaining to service connection and was advised 
of the evidence needed to support his claim.  The Board is 
satisfied that the veteran was afforded all due process 
rights and that he will not be prejudiced by the Board's 
review of his appeal on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Although the veteran asserts that he has Chloracne on both 
arms, he has provided no competent medical evidence to 
support his assertion.  The veteran, as a layperson, is not 
competent to diagnose a disability.  A chronic skin 
disability was noted initially many years postservice, and 
there is no medical evidence relating such skin disability 
to service, including the one acute episode of a skin rash 
treated by Benadryl in service.  The Board notes that VA 
examinations in July 1996 showed the veteran's skin was 
normal and that there were no rashes.  The first evidence of 
any skin disorder, diagnosed as tinea cruris, was noted on a 
private treatment record in December 2000.  

In Combee, the Federal Circuit found that, under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, a claimant was not precluded from presenting 
proof of direct service connection between a disorder and 
exposure to herbicides, even if the disability in question 
was not among statutorily-enumerated disorders which were 
presumed to be service related, the presumption not being 
the sole method for showing causation.  Hence, a veteran can 
establish service connection by showing that the disease or 
malady was incurred during or aggravated by service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As to a skin disability, the veteran 
has submitted no medical evidence associating any current 
skin disability with exposure to herbicides in service.

In reviewing the evidentiary record, the Board finds no 
basis to conclude that the veteran has chronic disabilities 
manifested by numbness in the upper and lower extremities, 
digestive problems, and respiratory problems which are 
related to herbicide exposure in service.  The medical 
evidence shows that the veteran suffers from traumatic 
myelopathy from a back injury in 1986.  There is no evidence 
showing that the veteran had any neurological disorder of 
the upper or lower extremities prior to the industrial 
accident in 1986 and he has not been diagnosed with acute 
and subacute peripheral neuropathy.  While the veteran may 
believe that his neurological disabilities are related to 
herbicide exposure in service, he has submitted no medical 
evidence of such a relationship.  He, himself, is not 
competent to opine concerning the diagnosis or etiology of a 
disability.  

As to a digestive disorder, a private medical report in 
January 2001 shows that the veteran reported some mild 
nausea the day before.  However, no pertinent abdominal 
abnormalities were found on examination at that time.  As to 
the asthma, the medical evidence of record shows that the 
veteran reported a history of occasional dyspnea for the 
past four years when seen by a private physician in February 
1982.  Pulmonary function studies at that time were 
consistent with reversible airway obstructive disease.  A 
diagnosis of asthma was rendered in February 1983.  While 
the veteran believes that the respiratory and digestive 
disorders are related to herbicide exposure during military 
service, he has not provided any competent evidence to 
support his assertion and his disabilities are not 
recognized by VA regulation as being presumptively related 
to such herbicide exposure.  The veteran, as a layman, is 
not competent to provide an opinion regarding medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Franzen v. Brown, 9 Vet. App. 235 
(1996).  

The service medical records reveal the veteran's blood 
pressure at the time of his separation examination in April 
1972 to be 140/90.  When examined by VA in July 1996, the 
veteran's blood pressure was 142/76 in the sitting position, 
and the examiner indicated that his blood pressure was 
normal.  Cardiovascular examination at that time was within 
normal limits.  A history of hypertension was first noted on 
a private hospital report in February 2000.  VA rating 
criteria provide that hypertension means that the diastolic 
blood pressure is predominantly 90 or greater.  Isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 or greater with a diastolic blood 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Using the rating code definition for guidance, 
there is no evidence of hypertension during service or for a 
number of years after service.  There is also no evidence 
relating any current hypertension to military service or 
exposure to herbicides.  The veteran as noted above, is not 
competent to opine on such a matter.

As to urinary tract infections, there is one isolated 
instance of such condition in service.  Discharge 
examination revealed the genitourinary system to be normal.  
There is no evidence of a chronic urinary disability until 
many years postservice, and it must be concluded that the 
episode in service was acute and transitory, subsiding 
without residuals.  Moreover, no medical evidence has been 
submitted relating any current chronic urinary disability to 
military service or to exposure to herbicides in service.  


ORDER

Service connection for a chronic disability manifested by 
urinary tract infections due to exposure to Agent Orange or 
as otherwise related to service is denied.  

Service connection for hypertension due to exposure to Agent 
Orange or as otherwise related to service on a direct or 
presumptive basis is denied.  

Service connection for a skin disorder, claimed as 
Chloracne, due to exposure to Agent Orange or as otherwise 
related to service is denied.  

Service connection for numbness in the left lower extremity 
due to exposure to Agent Orange is denied.  

Service connection for numbness in the right lower extremity 
due to exposure to Agent Orange is denied.  

Service connection for numbness in the left upper extremity 
due to exposure to Agent Orange is denied.  

Service connection for numbness in the right upper extremity 
due to exposure to Agent Orange is denied.  

Service connection for a chronic disability manifested by 
digestive problems due to exposure to Agent Orange is 
denied.  


Service connection for a chronic respiratory disability due 
to exposure to Agent Orange is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

